Case 8:20-bk-13014-MW   Doc 193 Filed 08/17/21 Entered 08/17/21 09:18:26   Desc
                         Main Document    Page 1 of 7
Case 8:20-bk-13014-MW   Doc 193 Filed 08/17/21 Entered 08/17/21 09:18:26   Desc
                         Main Document    Page 2 of 7
Case 8:20-bk-13014-MW   Doc 193 Filed 08/17/21 Entered 08/17/21 09:18:26   Desc
                         Main Document    Page 3 of 7
Case 8:20-bk-13014-MW   Doc 193 Filed 08/17/21 Entered 08/17/21 09:18:26   Desc
                         Main Document    Page 4 of 7
Case 8:20-bk-13014-MW   Doc 193 Filed 08/17/21 Entered 08/17/21 09:18:26   Desc
                         Main Document    Page 5 of 7
Case 8:20-bk-13014-MW   Doc 193 Filed 08/17/21 Entered 08/17/21 09:18:26   Desc
                         Main Document    Page 6 of 7
Case 8:20-bk-13014-MW   Doc 193 Filed 08/17/21 Entered 08/17/21 09:18:26   Desc
                         Main Document    Page 7 of 7
